Citation Nr: 1441772	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-35 663	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Regional Office in New York, New York


THE ISSUE

Entitlement for service connection for asbestosis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim on appeal.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

As to the styling of the issue on appeal, the Board has considered the recent records diagnosing the Veteran with asthma and the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (any disability reasonably encompassed by the Veteran's claim, reported symptoms, and other evidence of record is brought under the Veteran's claim).  In this case, the Veteran has consistently limited his claim and contentions to those caused by asbestos exposure.  As the Veteran has not attributed his asthma to asbestos exposure, the medical evidence does not suggest a link between asthma and asbestos exposure (or asbestosis), and the RO has limited its consideration to asbestosis, the claim has been characterized as above.


FINDINGS OF FACT

The competent medical evidence of record establishes that the Veteran has a current diagnosis of asbestosis, which is as likely as not related to asbestos exposure during service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for asbestosis due to in-service exposure to asbestos has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen, supra; VAOPGCPREC 4-2000.

In this case, the Veteran's pre-entry medical records reflect no respiratory issues; the Veteran's September 1961 pre-entry exam notes the Veteran's good health.  The Veteran's medical records and representations establish that during service, the Veteran worked in shipyards and performed duties such as removing asbestos insulation and re-insulating pipes and boilers.  The Veteran worked aboard the USS Fiske DDR 842, and in the Charleston Naval Shipyard, Brooklyn Navy Yard, and Boston Shipyard.  As previously stated, exposure to asbestos has been shown in insulation and shipyard workers.  The Board further notes that the Veteran discussed his in-service asbestos exposure with his physician in September 2005, but did not bring his present claim until 2010; this fact bolsters the Veteran's claim of in-service asbestos exposure.  For the purposes of this decision, the Board presumes the Veteran's in-service asbestos exposure.

After leaving service in 1966, the Veteran worked for over 20 years at Con Edison, a private employer, where he manually removed and re-applied asbestos insulation.  He was given a respirator mask in 1987, but the Veteran claims that his unprotected asbestos exposure persisted into the 1990s.  

The Veteran filed a worker's compensation claim against Con Edison, receiving a favorable decision in 2001.  At that time, evidence included a June 1991 letter from a private medical examiner to the Veteran's attorneys, diagnosing the Veteran with asbestosis and attributing his condition to asbestos exposure while at Con Edison.  This letter appears to have been drafted in support of his worker's compensation claim, and no reference was made to past military service or exposure therein.

In September 2005, a private medical examiner described the Veteran's military service as well as his work at Con Edison, and attributed the Veteran's current diagnosis of asbestosis to his history of extensive, unprotected asbestos exposure.  Of note, the medical professional discussed the Veteran's "extensive unprotected asbestos exposure" during military service and the duties involved therein, in addition to his multi-decade post-service occupational asbestos exposure history.  The examiner's conclusion that there was, "a clear causal relationship between the patient's occupation and the development of asbestos-related pleural disease and asbestosis," did not distinguish between the Veteran's occupational work in the military and his work at Con Edison.  

In May 2012, a VA examiner noted the Veteran's asthma diagnosis, as of October 2006, and asbestosis diagnosis, as of July 1990.  The VA examiner stated that as the Veteran worked 21 years at Con Edison, and as a fireman's apprentice in the Navy less than five years, it is most likely the Veteran's post service employment was the major cause of his asbestosis.  However, the VA examiner explained that he was unable to determine whether the Veteran's in-service asbestos exposure contributed to his present diagnosis of asbestosis without resorting to mere speculation.  The rationale for the opinion was that the Veteran's level of in-service asbestos exposure was unclear.

Based on the evidence of record, the Board concludes that the evidence clearly indicates that the Veteran's asbestosis was due to asbestos exposure, and the Veteran was exposed to asbestos both during his approximately five years of military service and thereafter at Con Edison.  The critical inquiry, therefore, is whether there is a causal relationship between the Veteran's asbestosis and his in-service asbestos exposure.  While it is possible that the Veteran developed asbestosis due to asbestos exposure at Con Edison alone, the evidence does not support a definitive finding either way.  In that regard, the Board finds particularly significant the September 2005 private physician's letter, which attributed the Veteran's asbestosis specifically to his occupational exposure and discussed both in-service and post-service occupational exposure.  Moreover, the May 2012 VA examiner acknowledged that while post-service occupational exposure was the major cause of the asbestosis, in-service exposure could have contributed, (but could not be evaluated because the extent of the Veteran's in-service exposure was unclear).  As the Board is conceding in-service exposure based on the Veteran's description of his exposure, as the RO did as well, the Board finds that the September 2005 private physician's opinion should be afforded at least as much weight as that of the May 2012 VA examiner.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the instant case, giving the benefit of the doubt to the Veteran, the Board concludes that there is a causal relationship between the Veteran's asbestosis and his in-service asbestos exposure.


ORDER

Entitlement to service connection for asbestosis is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


